Exhibit 10.1
THIRD AMENDMENT
     THIRD AMENDMENT, dated as of March 2, 2010 (this “Amendment”), to that
certain Credit Agreement, dated as of October 5, 2006 (as amended, supplemented
or otherwise modified to the date hereof, the “Credit Agreement”) among CINEMARK
HOLDINGS, INC., CINEMARK USA, INC. (the “Borrower”), the several banks and other
financial institutions party thereto (the “Lenders”), BARCLAYS BANK PLC, as
administrative agent for the Lenders (in such capacity the “Administrative
Agent”), and the other agents party thereto. Unless otherwise specifically
defined herein, each term used herein which is defined in the Credit Agreement
has the meaning assigned to such term in the Credit Agreement.
RECITALS:
     WHEREAS, the Borrower, the Lenders and others are party to the Credit
Agreement.
     WHEREAS, the Borrower has requested, among other things, that Lenders agree
to extend the tenor of their respective Term Loans and Revolving Credit
Commitments, as applicable.
     WHEREAS, the Borrower has engaged Barclays Capital (“Barclays Capital”),
the investment banking division of Barclays Bank PLC (“Barclays Bank” and,
together with Barclays Capital, “Barclays”), to act as the lead arranger in
structuring and facilitating this Amendment.
     WHEREAS, each Term Loan Lender executing a signature page hereto with the
description “Extending Term Loan Lender” has agreed to so extend its outstanding
Term Loan in the amount stated on such Lender’s signature page (an “Extended
Term Loan” and when aggregated with the Extended Term Loan of each other
Extending Term Loan Lender, the “Extended Term Loans”), subject to the
agreements of the Borrower provided for herein.
     WHEREAS, each Revolving Credit Lender executing a signature page hereto
with the description “Extending Revolving Credit Lender” has agreed to so extend
its Revolving Credit Commitment in the amount stated on such Lender’s signature
page (an “Extended Revolving Credit Commitment” and when aggregated with the
Extended Revolving Credit Commitment of each other Extending Revolving Credit
Lender, the “Extended Revolving Credit Commitments”), subject to the agreements
of the Borrower provided for herein.
     WHEREAS, each Lender executing a signature page hereto with the description
“Amending Non-Extending Lender” has declined to extend any portion of its Term
Loan or Revolving Credit Commitment, as applicable, but has agreed to the
amendments set forth herein.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
SECTION I. AMENDMENTS TO CREDIT AGREEMENT

1



--------------------------------------------------------------------------------



 



          (a) All references in the Credit Agreement to the terms “Senior
Discount Note Indenture” and “Senior Discount Notes” are hereby deleted, mutatis
mutandis.
          (b) Section 1.1 of the Credit Agreement is hereby amended by inserting
in alphabetical order new definitions to read as follows:
“8.625% Senior Note Indenture”: the Indenture entered into by the Borrower and
the subsidiary guarantors from time to time party thereto in connection with the
issuance of the 8.625% Senior Notes, together with all instruments and other
agreements entered into by the Borrower or any subsidiary guarantor party
thereto in connection therewith, as the same may be amended, supplemented or
otherwise modified from time to time or refinanced pursuant to Section 7.2(u).
“8.625% Senior Notes”: $470,000,000 aggregate outstanding principal amount of
the Borrower’s 8.625% Senior Notes due 2019, as the same may be amended,
supplemented or otherwise modified from time to time or refinanced pursuant to
Section 7.2(u).
“Affiliate Transaction”: as defined in Section 7.10.
“Amending Non-Extending Lender”: any Lender who agreed to the amendments set
forth in the Third Amendment, but declined to extend some or all of its Term
Loan or Revolving Credit Commitment, as applicable, beyond its scheduled
maturity date.
“CFC Class II Holdco”: any CFC Holdco substantially all of whose assets consist
of Capital Stock of one or more Class II Restricted Subsidiaries, cash and Cash
Equivalents.
“CFC Holdco”: any Subsidiary, substantially all of whose assets consist of
Capital Stock of one or more Foreign Subsidiaries, cash and Cash Equivalents,
that is designated by the Borrower as a CFC Holdco by notice to the
Administrative Agent.
“DCIP”: Digital Cinema Implementation Partners LLC, a Delaware limited liability
company, its Subsidiaries, and any other Person with a primary business purpose
of facilitating the implementation of digital cinemas in theatres and agreements
and arrangements with respect to the financing of digital cinema and any Person
that is a direct or indirect parent entity thereof and has no material
independent operations.
“Digital Cinema Equipment Lease”: any lease arrangement pursuant to which the
Borrower or any of its Subsidiaries is granted the right to use digital cinema
equipment.
“Disqualified Stock”: any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is

2



--------------------------------------------------------------------------------



 



exchangeable), or upon the happening of any event, (1) matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, (2) is
convertible or exchangeable for Indebtedness or Disqualified Stock (excluding
Capital Stock which is convertible or exchangeable solely at the option of the
Borrower or a Restricted Subsidiary), or (3) is redeemable at the option of the
holder of the Capital Stock, in whole or in part, in each case on or prior to
October 30, 2016. Notwithstanding the preceding sentence, any Capital Stock that
would constitute Disqualified Stock solely because the holders of the Capital
Stock have the right to require the Borrower to repurchase or redeem such
Capital Stock upon the occurrence of a change of control or an asset sale will
not constitute Disqualified Stock if the terms of such Capital Stock (and all
such securities into which it is convertible or for which it is exchangeable)
provide that the Borrower may not repurchase or redeem any such Capital Stock
(and all such securities into which it is convertible or for which it is
exchangeable) pursuant to such provisions unless such repurchase or redemption
complies with Section 7 herein.
“Existing Revolving Credit Termination Date”: the date which is the sixth
anniversary of the Closing Date.
“Existing Term Loan Maturity Date”: October 5, 2013.
“Extended Applicable Margin”: for any day, the rate per annum that, when added
to the relevant Applicable Margin in effect on such day, produces an all-in rate
equal to the rate set forth on the applicable Pricing Grid under the heading
“All-In Extended Applicable Margin for Term Loans” or “All-In Extended
Applicable Margin for Revolving Credit Loans”, as applicable.
“Extended Revolving Credit Commitment”: with respect to any Extending Revolving
Credit Lender at any time, the portion of such Lender’s Revolving Credit
Commitment extended pursuant to the Third Amendment.
“Extended Term Loan”: with respect to any Extending Term Loan Lender at any
time, the portion of such Lender’s outstanding Term Loan extended pursuant to
the Third Amendment.
“Extending Lenders”: the Extending Term Loan Lenders and Extending Revolving
Credit Lenders, individually or collectively, as the context may require.
“Extending Revolving Credit Lender”: (i) any Revolving Credit Lender who has
agreed to extend all or a portion of its Revolving Credit Commitment until the
fifth anniversary of the Third Amendment Effective Date pursuant to Section III
of the Third Amendment, (ii) any

3



--------------------------------------------------------------------------------



 



Replacement Revolving Credit Lender (as defined in Section VII of the Third
Amendment), (iii) any non-Extending Lender that has converted to become an
Extending Revolving Credit Lender pursuant to Section VII of the Third Amendment
and (iv) any Lender or other entity that becomes an Extending Revolving Credit
Lender pursuant to Section 2.24(b) hereof. A Lender shall only be an Extending
Revolving Credit Lender (x) for the period from, as the case may be, the Third
Amendment Effective Date, the date that it becomes a Replacement Revolving
Credit Lender, the date it converts to become an Extending Revolving Credit
Lender or the date it becomes an Extending Revolving Credit Lender pursuant to
Section 2.24(b) hereof and (y) only with respect to its Extended Revolving
Credit Commitment and any Loans made by it thereunder.
“Extending Term Loan Lender”: (i) any Term Loan Lender who has agreed to extend
all or a portion of its outstanding Term Loan until April 30, 2016 pursuant to
Section III of the Third Amendment, (ii) any Replacement Term Loan Lender (as
defined in Section VII of the Third Amendment), (iii) any non-Extending Lender
that has converted to become an Extending Term Loan Lender pursuant to
Section VII of the Third Amendment and (iv) any Lender or other entity that
becomes an Extending Term Loan Lender pursuant to Section 2.24(a) hereof. A
Lender shall only be an Extending Term Loan Lender (x) for the period from, as
the case may be, the Third Amendment Effective Date, the date that it becomes a
Replacement Term Loan Lender, the date it converts to become an Extending Term
Loan Lender or the date it becomes an Extending Term Loan Lender pursuant to
Section 2.24(a) hereof and (y) only with respect to the Extended Term Loans made
by it thereunder.
“Intermediate Holdco”: as defined in the definition of “Specified
Reorganization”.
“Non-Extended Revolving Credit Commitment”: any Revolving Credit Commitment or
portion of a Revolving Credit Commitment not extended pursuant to the Third
Amendment.
“Permitted Business”: the lines of business conducted by the Borrower, its
Subsidiaries, any joint venture to which any of them is a party and such joint
venture’s Subsidiaries, or in which any of them has an existing Investment, on
the Third Amendment Effective Date and any business incidental or reasonably
related thereto or which is a reasonable extension thereof as determined in good
faith by the board of directors of the Borrower and the Parent.
“Permitted Business Investment”: any Investment made in a Permitted Business
through agreements, transactions, interests or arrangements that permit one to
share risks or costs, achieve economies of scale, pool resources, comply with
regulatory requirements regarding local ownership

4



--------------------------------------------------------------------------------



 



or satisfy other objectives customarily achieved through the conduct of such
businesses jointly with third parties, relating to ownership interests in
projectors, advertising rights, ticketing rights, Internet properties and other
similar tangible or intangible assets, either directly or through entities the
primary business of which is to own or operate any of the foregoing, including
entry into and Investments in the form of or pursuant to, operating agreements,
pooling arrangements, service contracts, joint venture agreements, partnership
agreements (whether general or limited), limited liability company agreements,
subscription agreements, stock purchase agreements, stockholder agreements and
other similar arrangements with third parties.
“Third Amendment”: the Third Amendment to this Agreement, dated as of the Third
Amendment Effective Date, among the Parent, the Borrower, the Administrative
Agent, the Extending Term Loan Lenders, the Extending Revolving Credit Lenders
and the Amending Non-Extending Lenders party thereto.
“Third Amendment Effective Date”: March 2, 2010.
          (c) The definition of “Applicable Amount” set forth in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“Applicable Amount”: as of any date of determination (the “Determination Date”),
the amount (but in no event less than zero) equal to (a) the sum of (i) the
aggregate amount of cash and the fair market value of non-cash items received by
the Parent or the Borrower as common equity after the Closing Date and on or
prior to such Determination Date, (ii) the amount of the net reduction after the
Closing Date and on or prior to such Determination Date, in Investments held by
the Parent, any Intermediate Holdco, the Borrower and its Class I Restricted
Subsidiaries in Class II Restricted Subsidiaries, Unrestricted Subsidiaries and
other entities that are not Class I Restricted Subsidiaries made after the
Closing Date resulting from proceeds realized on the sale or other Disposition
of such Investments, proceeds representing the return of capital, including
redemptions, dividends and distributions, the amount of all guarantees released,
all payments of principal of, or interest on, Indebtedness and other obligations
that constitute such Investments, and the fair market value (not in excess of
the amount previously subtracted under clause (b)(iii) below) of any
Unrestricted Subsidiary redesignated as a Class I Restricted Subsidiary, (iii)
(A) at any time prior to the time when the Requisite Conditions (as defined in
the First Amendment) have been satisfied, Consolidated EBITDA minus 2.00 times
Consolidated Interest Expense and (B) immediately upon the satisfaction of the
Requisite Conditions and at all times thereafter, Consolidated EBITDA minus 1.75
times Consolidated Interest Expense, in each case in this clause (iii) for the
fiscal quarter in which the Closing Date occurs and for each full fiscal

5



--------------------------------------------------------------------------------



 



quarter completed since the Closing Date and prior to the Determination Date for
which financial statements have been delivered pursuant to Section 6.1(a) or
6.1(b), as applicable, (iv) to the extent deducted in computing the Consolidated
EBITDA specified in clause (iii) above and not included in clause (ii) above,
any net gains on sales of assets outside the ordinary course of business
(including, without limitation, any such gains that are extraordinary gains),
(v) $150,000,000 and (vi) (A) in the case of expenditures made pursuant to
Sections 7.7(c) and 7.8(h) and the designation on or after the Closing Date of
any Class I Restricted Subsidiaries of the Parent (other than CFC Holdcos) as
Unrestricted Subsidiaries, $275,000,000 in the aggregate, and (B) in the case of
expenditures made pursuant to Section 7.9(a)(i), $200,000,000 in the aggregate,
minus
(b) the sum of (i) the portion of such sum expended on and after the Closing
Date and on or prior to such Determination Date pursuant to Sections 7.6(j),
7.7(c) and 7.8(h), (ii) (A) the portion of such sum expended on and after the
First Amendment Effective Date and on or prior to the Third Amendment Effective
Date pursuant to Section 7.9(a)(i) (after giving effect to the amendment to such
provision that became effective as of the First Amendment Effective Date) and
(B) the portion of such sum expended on or after the Third Amendment Effective
Date and on or prior to such Determination Date pursuant to Section 7.9(a)(i)
(after giving effect to the amendment of such provision that became effective as
of the Third Amendment Effective Date), and (iii) the fair market value (as of
the date of such designation) of any Class I Restricted Subsidiaries of the
Parent designated as Unrestricted Subsidiaries on or after the Closing Date
(excluding the fair market value of any CFC Holdcos other than cash and Cash
Equivalents held directly by CFC Holdcos at the time of such designation).
Expenditures made pursuant to Sections 7.7(c), 7.8(h) and 7.9(a)(i) and in
connection with the designation of a Class I Restricted Subsidiary (other than a
CFC Holdco (except as provided in the prior sentence)) as an Unrestricted
Subsidiary shall be deemed to utilize the amounts in clause (a)(vi)(A) above or
(a)(vi)(B) above, as applicable, prior to utilization of the amounts in clauses
(a)(i) through (a)(v) above. Expenditures made pursuant to Section 7.9(a)(i) as
in effect prior to the First Amendment Effective Date shall be deemed to have
not decreased, expended or utilized the Applicable Amount or any component
thereof.
          (d) The definition of “Asset Sale” set forth in Section 1.1 of the
Credit Agreement is hereby amended by replacing the first parenthetical in such
definition with the following parenthetical:

6



--------------------------------------------------------------------------------



 



(including any such Dispositions pursuant to Section 7.5(l)(ii) and (o), but
excluding any such Dispositions permitted by Section 7.5(a) through (k), (l)(i),
(m) and (n))
          (e) The definition of “Capital Expenditures” set forth in Section 1.1
of the Credit Agreement is hereby amended by (i) inserting the word “further”
immediately after the word “provided” in the existing proviso to such definition
and (ii) inserting the following proviso immediately preceding the existing
proviso to such definition:
provided that, “Capital Expenditures” shall exclude (a) the portion of the
purchase price paid in connection with a Permitted Acquisition which is required
to be capitalized under GAAP on a balance sheet of such Person and (b) any cash
expenditures incurred by such Person under any Digital Cinema Equipment Lease
with DCIP that is required to be classified under GAAP on a balance sheet of
such Person as a capital lease;
          (f) The definition of “Commitment Fee Rate” set forth in Section 1.1
of the Credit Agreement is hereby amended by inserting the words “payable with
respect to the Non-Extended Revolving Credit Commitments” immediately after the
words “Commitment Fee Rate” in the proviso to such definition.
          (g) The definition of “Consolidated Senior Secured Debt” set forth in
Section 1.1 of the Credit Agreement is hereby amended by deleting the
parenthetical therein in its entirety.
          (h) The definition of “Consolidated Total Leverage Ratio” set forth in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“Consolidated Total Leverage Ratio”: as of the last day of any period of four
consecutive fiscal quarters of the Borrower, the ratio of (a) Consolidated Total
Debt on such day to (b) Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for such period.
          (i) The definition of “Digital Projector Financing” set forth in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“Digital Projector Financing”: any financing arrangement in respect of digital
projector equipment for use in the ordinary course of business in theatres
owned, leased or operated by the Borrower and its Subsidiaries. For the
avoidance of doubt, Digital Projector Financing does not include any Digital
Cinema Equipment Lease.
          (j) The definition of “Funded Debt” set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“Funded Debt”: with respect to any Person, all Indebtedness of such Person of
the types described in clauses (a) through (e) of the definition of
“Indebtedness” in this Section, excluding (i) obligations arising under any

7



--------------------------------------------------------------------------------



 



EITF 97-10 Capital Leases, (ii) any intercompany Indebtedness owed to the
Parent, any Intermediate Holdco, the Borrower or a Guarantor, (iii) Capital
Lease Obligations outstanding on the relevant date of determination in an
aggregate amount not to exceed $250,000,000, and (iv) any obligations under any
Digital Cinema Equipment Lease with DCIP
          (k) The definition of “Indebtedness” set forth in Section 1.1 of the
Credit Agreement is hereby amended by replacing the words “the date which is six
months after the seventh anniversary of the Closing Date” in clause (g) thereof
with “October 30, 2016”.
          (l) The definition of “Indebtedness” set forth in Section 1.1 of the
Credit Agreement is hereby further amended by inserting the parenthetical
“(other than Guarantee Obligations arising out of Digital Cinema Equipment
Leases with DCIP)” in clause (h) of such definition immediately after the words
“all Guarantee Obligations of such Person”.
          (m) The definition of “Loan Documents” set forth in Section 1.1 of the
Credit Agreement is hereby amended by (i) replacing the word “and” in the second
line thereof with a comma (“,”) and (ii) adding the words “and the Third
Amendment” at the end of such definition.
          (n) The definition of “Revolving Credit Termination Date” set forth in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“Revolving Credit Termination Date”: (a) with respect to the Revolving Credit
Commitments other than the Extended Revolving Credit Commitments, the date which
is the sixth anniversary of the Closing Date; provided that the Revolving Credit
Termination Date shall be August 1, 2012 if, on such date, the Indebtedness
under the Senior Subordinated Notes has not been refinanced with Indebtedness
that matures no earlier than the date which is six months after the seventh
anniversary of the Closing Date and that otherwise meets the requirements for a
refinancing permitted by Section 7.2(f) or has not been repurchased or redeemed
as permitted hereunder, (b) with respect to the Extended Revolving Credit
Commitments, the date that is the fifth anniversary of the Third Amendment
Effective Date and (c) with respect to Revolving Credit Commitments that have
been extended pursuant to Section 2.25, the date which has been mutually agreed
to by the Borrower and the applicable Revolving Credit Lenders.
          (o) The definition of “Specified Reorganization” set forth in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“Specified Reorganization”: any transaction or series of transactions pursuant
to which one or more intermediate holding companies between the Parent and the
Borrower (each, an “Intermediate Holdco”) is established.

8



--------------------------------------------------------------------------------



 



          (p) The definition of “Synthetic Lease Obligations” set forth in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“Synthetic Lease Obligations”: all monetary obligations of a Person under a
so-called synthetic, off-balance sheet or tax retention lease. For the avoidance
of doubt, the definition of “Synthetic Lease Obligations” shall not include
Digital Cinema Equipment Leases with DCIP, EITF 97-10 Capital Leases or any
other lease entered into by a Loan Party in good faith.
          (q) The definition of “Unrestricted Subsidiary” set forth in
Section 1.1 of the Credit Agreement is hereby amended by replacing clause
(a)(iii) in its entirety with the following:
in the case of the designation of a Class I Restricted Subsidiary (other than a
CFC Holdco), the Applicable Amount immediately prior to such designation is at
least equal to the fair market value (as of the time of such designation) of the
Class I Restricted Subsidiary to be so designated;
          (r) Section 2.3 of the Credit Agreement is hereby further amended by
inserting the following new clause (c) therein:
(c) Notwithstanding anything herein to the contrary, the Extended Term Loan of
each Extending Term Loan Lender shall mature in consecutive quarterly
installments, commencing on March 31, 2010, each of which shall be in an amount
equal to such Extending Term Loan Lender’s Term Loan Percentage of the Extended
Term Loans multiplied by the percentage set forth below opposite such
installment of the aggregate Extended Term Loans (provided, however, that in the
event the Borrower requests and one or more Term Loan Lenders agree to extend
their Term Loans pursuant to Section 2.25, the repayment schedule with respect
to such extended Term Loans shall be as agreed between the Borrower and such
Lenders):

      Installment   Principal Amount
March 31, 2010
  0.25%
June 30, 2010
  0.25%
September 30, 2010
  0.25%
December 31, 2010
  0.25%
March 31, 2011
  0.25%
June 30, 2011
  0.25%
September 30, 2011
  0.25%
December 31, 2011
  0.25%
March 31, 2012
  0.25%
June 30, 2012
  0.25%
September 30, 2012
  0.25%

9



--------------------------------------------------------------------------------



 



      Installment   Principal Amount
December 31, 2012
  0.25%
March 31, 2013
  0.25%
June 30, 2013
  0.25%
September 30, 2013
  0.25%
December 31, 2013
  0.25%
March 31, 2014
  0.25%
June 30. 2014
  0.25%
September 30, 2014
  0.25%
December 31, 2014
  0.25%
March 31, 2015
  0.25%
June 30, 2015
  0.25%
September 30, 2015
  0.25%
December 31, 2015
  0.25%
March 31, 2016
  0.25%
April 30, 2016
  Aggregate unpaid principal amount of the Extended Term Loans

          (s) Section 2.9 of the Credit Agreement is hereby amended by
(i) labelling the existing paragraph as clause “(a)” and (ii) inserting the
following new sentence at the end thereof:
Amounts to be applied as optional prepayments pursuant to this Section shall be
applied, first, to the prepayment of the non-extended Term Loans and the
non-extended Revolving Credit Loans and second, to the prepayment of the
Extended Term Loans and the extended Revolving Credit Loans.
          (t) Section 2.9 of the Credit Agreement is hereby further amended by
inserting the following new clause (b) at the end thereof:
(b) In the event of any prepayment in respect of the Extended Term Loans on or
prior to the first anniversary of the Third Amendment Effective Date from a
refinancing of the Extended Term Loans made with the proceeds of a substantially
concurrent issuance or incurrence of new term loans that (i) are incurred for
the primary purpose of refinancing the Extended Term Loans and decreasing the
Applicable Margin with respect thereto and (ii) otherwise have terms and
conditions (and are in an aggregate principal amount) substantially the same as
those of the Extended Term Loans, such prepayment will be accompanied by a
prepayment premium equal to 1.00% of the principal amount of the Extended Term
Loans prepaid. Such prepayment premium shall be allocated ratably among the
Extending Term Loan Lenders in accordance with such Lenders’ percentage of the
aggregate amount of Extended Term Loans prepaid.

10



--------------------------------------------------------------------------------



 



          (u) Section 2.10(b) of the Credit Agreement is hereby amended by
deleting the words “Except as set forth in clause Section 2.10(c) below,” at the
beginning thereof.
          (v) Section 2.10(b) of the Credit Agreement is hereby further amended
by deleting clause (i) in the proviso thereto in its entirety and replacing such
clause with the following:
this Section 2.10(b) shall not apply to (A) transactions described in
Section 7.11(c) and (B) any Sale and Leaseback Transaction if the fair market
value of the real or personal property subject to such Sale and Leaseback
Transaction is less than $10,000,000, and
          (w) Section 2.10(e) of the Credit Agreement is hereby amended by
replacing the first sentence of such section with the following sentence:
Amounts to be applied as prepayments pursuant to this Section shall be applied,
first, to the prepayment of the non-extended Term Loans, second, to the
prepayment of the non-extended Revolving Credit Loans, third, to the prepayment
of the Extended Term Loans, and fourth, to the prepayment of the extended
Revolving Credit Loans.
          (x) Section 2.13(a) of the Credit Agreement is hereby amended by
inserting at the end of such clause the words “plus, in the case of Eurodollar
Loans of each Extending Lender, the Extended Applicable Margin in effect for
such day”.
          (y) Section 2.13(b) of the Credit Agreement is hereby amended by
inserting at the end of such clause the words “plus, in the case of Base Rate
Loans of each Extending Lender, the Extended Applicable Margin in effect for
such day”.
          (z) Section 2.16(b) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
(b)(i) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the non-extended Term Loans shall be allocated
among the Lenders holding such non-extended Term Loans pro rata based on the
principal amount of such non-extended Term Loans held by such Lenders. The
amount of each principal prepayment of the non-extended Term Loans shall be
applied first, to the four immediately succeeding installments of such
non-extended Term Loans and, second, to the remaining installments of such
non-extended Term Loans pro rata based on the remaining outstanding principal
amount of such installments. Amounts repaid or prepaid on account of the
non-extended Term Loans may not be reborrowed.
(ii) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Extended Term Loans shall be

11



--------------------------------------------------------------------------------



 



allocated among the Lenders holding such Extended Term Loans pro rata based on
the principal amount of such Extended Term Loans. The amount of each principal
prepayment of the Extended Term Loans shall be applied first, to the four
immediately succeeding installments of such Extended Term Loans and, second, to
the remaining installments of such Extended Term Loans pro rata based on the
remaining outstanding principal amount of such installments. Amounts repaid or
prepaid on account of the Extended Term Loans may not be reborrowed.
          (aa) Section 2.16(c) of the Credit Agreement is hereby amended by
replacing the parenthetical in the first line thereof with the following
parenthetical:
(other than any prepayment)
          (bb) Section 2.16(c) of the Credit Agreement is hereby further amended
by adding the following sentence at the end thereof:
Notwithstanding anything in Section 2.16 to the contrary, on the Revolving
Credit Termination Date (as determined without giving effect to the Third
Amendment), the Borrower shall be permitted to pay any remaining principal and
interest due and payable on the non-extended Revolving Credit Loans.
          (cc) Section 2.19 of the Credit Agreement is hereby amended by
inserting the words “or any Extended Applicable Margin” immediately following
the words “Applicable Margin” in the second parenthetical of the second sentence
thereof.
          (dd) Section 2 of the Credit Agreement is hereby further amended by
inserting a new Section 2.24 and Section 2.25 at the end thereof:
2.24 Increase in Commitments. (a) At any time on or after the Third Amendment
Effective Date, the Borrower shall have the right to obtain additional Term
Loans either from one or more of the Term Loan Lenders or other Persons, in an
aggregate amount such that the aggregate amount of Term Loan Commitments in
effect at any time shall not exceed $1,083,600,000; provided that (i) any such
request for additional Term Loans shall be in a minimum amount of $30,000,000,
(ii) the Borrower may make a maximum of three such requests, (iii) the
Administrative Agent has approved each such new Term Loan Lender, such approval
not to be unreasonably withheld or delayed, (iv) the procedures described in
Section 2.24(c) have been satisfied and (v) with respect to any increase prior
to the Existing Term Loan Maturity Date, such additional Term Loans shall be on
the same economic terms and conditions as the Extended Term Loans.
(b) At any time on or after the Existing Revolving Credit Termination Date, the
Borrower shall have the right to increase the Revolving Credit Commitment by
obtaining additional Revolving Credit Commitments,

12



--------------------------------------------------------------------------------



 



either from one or more of the Revolving Credit Lenders or other Persons, in an
aggregate amount such that the aggregate amount of Revolving Credit Commitments
in effect at any time shall not exceed $150,000,000; provided that (i) any such
request for an increase shall be in a minimum amount of $30,000,000, (ii) the
Borrower may make a maximum of three such requests, (iii) the Administrative
Agent has approved each such new Revolving Credit Lender, such approval not to
be unreasonably withheld or delayed, and (iv) the procedures described in
Section 2.24(c) have been satisfied.
(c) Any amendment hereto for an increase in Term Loan Commitments or Revolving
Credit Commitments pursuant to Sections 2.24(a) and (b), respectively, shall be
in form and substance reasonably satisfactory to the Administrative Agent and
shall only require the written signatures of the Administrative Agent, the
Borrower and the Lender(s) being added or increasing their Term Loan Commitment
and/or Revolving Credit Commitment. As a condition precedent to such an
increase, (i) the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party signed by an authorized officer of such Loan
Party certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, (ii) before and after giving effect to
such increase, (x) the representations and warranties contained in Section 4 and
the other Loan Documents shall be true and correct in all material respects
(except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects), except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date and (y) no Default or Event of Default shall have
occurred and be continuing and (iii) if requested by the Administrative Agent,
the Borrower shall deliver to the Administrative Agent customary legal opinions,
in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
2.25 Future Extensions. Notwithstanding anything herein to the contrary, at any
time after the Third Amendment Effective Date, the Borrower may request and any
Lender may agree to extend the maturity date applicable to its Term Loan or
Revolving Credit Commitment to a date after April 30, 2016 (with respect to Term
Loans) or the fifth anniversary of the Third Amendment Effective Date (with
respect to Revolving Credit Commitments) and such extensions shall only require
the consent of the Borrower, such Lender and the Administrative Agent (in each
case, such consent shall not be unreasonably withheld or delayed); provided,
however, that (i) any such request for extension shall be in a minimum amount of
$100,000,000 and (ii) such request and the opportunity to further extend its
Term Loan or Revolving Credit Commitment shall be made available to each Term
Loan Lender and/or Revolving Credit Lender, as appropriate under the
circumstances.

13



--------------------------------------------------------------------------------



 



          (ee) Section 3.3(a) of the Credit Agreement is hereby amended by
inserting the following sentence between the first and second sentence thereof:
Additionally, the Borrower will pay a fee on the aggregate drawable amount of
all outstanding Letters of Credit attributable to the Extending Revolving Credit
Lenders at a rate per annum equal to the Extended Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Credit Facility,
shared ratably among the Extending Revolving Credit Lenders in accordance with
their respective Revolving Credit Percentages and payable quarterly in arrears
on each L/C Fee Payment Date after the issuance date of such Letters of Credit.
          (ff) Section 6.9(b) of the Credit Agreement is hereby amended by
deleting the last sentence of such clause in its entirety and replacing such
sentence with the following:
Notwithstanding the foregoing, the Parent, the Borrower and the Subsidiary
Guarantors may elect to exclude from the requirements of this Section 6.9(b)
leasehold interests in real property and fee-owned real property, to the extent
that such leasehold interests and fee interests have an aggregate value,
measured at the time of any such election, not in excess of $75,000,000 (valued
in accordance with Schedule 6.9).
          (gg) Section 6.9(c) of the Credit Agreement is hereby amended by
inserting the words “or (iii) a CFC Holdco” at the end of the first
parenthetical thereof.
          (hh) Section 6.9(d) of the Credit Agreement is hereby amended by
inserting the words “or CFC Class II Holdco” in the first and twelfth lines
thereof immediately following the words “any new Class II Restricted
Subsidiary”.
          (ii) Section 6.9 of the Credit Agreement is hereby amended by
inserting at the end thereof a new clause (e) to read as follows:
(e) Notwithstanding anything else to the contrary contained in this Section or
elsewhere in the Agreement, perfection of Collateral shall not be required where
either the burden or costs of perfecting a security interest, lien or mortgage
is reasonably determined by the Administrative Agent to be excessive in relation
to the benefit afforded to the Lenders thereby.
          (jj) Section 6.13 of the Credit Agreement is hereby deleted in its
entirety and replaced with the word “Reserved”.
          (kk) Section 7.2(c) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
(c)(i) Capital Lease Obligations of the Borrower and its Class I Restricted
Subsidiaries in an amount not to exceed $250,000,000, (ii) obligations under any
leases of the Borrower and any of its Restricted Subsidiaries in

14



--------------------------------------------------------------------------------



 



existence on the Third Amendment Effective Date and characterized on the Third
Amendment Effective Date as operating leases that are recharacterized as Capital
Lease Obligations after the Third Amendment Effective Date, (iii) obligations
under any EITF 97-10 Capital Leases; and (iv) obligations under any Digital
Cinema Equipment Lease with DCIP;
          (ll) Section 7.2(g)(i) of the Credit Agreement is hereby deleted in
its entirety and replaced with the word “[Reserved]”.
          (mm) Section 7.2(g)(ii) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
(g)(ii) unsecured Indebtedness of the Parent and any Intermediate Holdco so long
as (X) immediately prior to and after giving effect to the incurrence of such
Indebtedness, the Parent and the Borrower are in compliance with Section 7.1,
(Y) the maturity of any principal amount thereof shall not be earlier than
October 30, 2016 and (Z) none of the Borrower or any of its Restricted
Subsidiaries has any Guarantee Obligation with respect to such Indebtedness;
          (nn) Section 7.2(o) of the Credit Agreement is hereby deleted in its
entirety and replaced with the word “[Reserved]”.
          (oo) Section 7.2(r) of the Credit Agreement is hereby amended by
deleting the word “and” at the end of such clause.
          (pp) Section 7.2(s) of the Credit Agreement is hereby amended by
replacing the period (“.”) at the end of such clause with a
semi-colon (“;”).
          (qq) Section 7.2 of the Credit Agreement is hereby further amended by
inserting the following new clauses (t), (u), (v), (w), (x), (y) and
(z) therein:
(t) senior unsecured or subordinated Indebtedness of the Borrower or any other
Loan Party incurred to refinance all or a portion of the outstanding Term Loans
plus the amount of any interest, fees, premiums, and penalties paid in
connection with such refinancing; provided that (i) 100% of the net proceeds
from the incurrence of such Indebtedness is applied to refinance all or a
portion of the Term Loans plus the amount of any interest, fees, premiums and
penalties paid in connection with such refinancing and (ii) the maturity of any
principal amount thereof shall not be earlier than October 30, 2016;
(u) Indebtedness of the Borrower or any other Loan Party in respect of the
8.625% Senior Notes, including any refinancing thereof, provided that (i)) the
aggregate principal amount of such Indebtedness shall not exceed $470,000,000
plus the amount of any interest, fees, premiums or penalties paid in connection
with such refinancing and any original issue discount incurred in connection
with such refinancing Indebtedness, (ii) the

15



--------------------------------------------------------------------------------



 



maturity of any principal amount thereof shall not be earlier than October 30,
2016, and (iii) the documents under which the 8.625% Senior Notes are refinanced
shall have covenants taken as a whole not materially more restrictive than those
applicable to the Indebtedness refinanced thereby;
(v) unsecured Indebtedness of the Borrower or any of its Class I Restricted
Subsidiaries in an aggregate principal amount not to exceed $300,000,000 at any
time outstanding incurred to finance a Permitted Acquisition; provided that
(i) the maturity of any principal amount thereof shall not be earlier than
October 30, 2016 and (ii) after giving pro forma effect to such Permitted
Acquisition, the Consolidated Total Leverage Ratio as of the most recent quarter
end for which financial statements have been delivered to the Agents pursuant to
Section 6.1 is less than 5.00 to 1.00;
(w) (i) if DCIP has not incurred Indebtedness to finance digital cinema
equipment in excess of $550,000,000, Indebtedness incurred by the Borrower or
any Restricted Subsidiary with respect to Digital Projector Financing in an
aggregate principal amount incurred not to exceed (A) $70,000,000 during the
period from the Third Amendment Effective Date to the first anniversary thereof;
(B) $70,000,000 during the period from the first anniversary of the Third
Amendment Effective Date to the second anniversary of the Third Amendment
Effective Date; and (C) $60,000,000 after the second anniversary of the Third
Amendment Effective Date; and (ii) if clause (i) is not applicable, Indebtedness
incurred by the Borrower or any Restricted Subsidiary with respect to Digital
Projector Financing in an aggregate principal amount incurred not to exceed (A)
$35,000,000 during the period from the Third Amendment Effective Date to the
first anniversary thereof; (B) $35,000,000 during the period from the first
anniversary of the Third Amendment Effective Date to the second anniversary of
the Third Amendment Effective Date; and (C) $30,000,000 after the second
anniversary of the Third Amendment Effective Date; provided that under either
clauses (i) or (ii), any unused or repaid amounts may be carried forward and
used in subsequent periods without limitation;
(x) unsecured Indebtedness of the Parent or any Intermediate Holdco incurred to
refinance all or a portion of any Indebtedness incurred pursuant to
Section 7.2(g)(ii) or this Section 7.2(x); provided that (i) 100% of the net
proceeds from the incurrence of such Indebtedness is applied to refinance all or
a portion of the Indebtedness incurred pursuant to Section 7.2(g)(ii) or this
Section 7.2(x), in each case plus the amount of any interest, fees, premiums and
penalties paid in connection with such refinancing and (ii) the maturity of any
principal amount thereof shall not be earlier than October 30, 2016;
(y) senior unsecured or subordinated Indebtedness of the Borrower or any other
Loan Party incurred to refinance all or a portion of any Indebtedness

16



--------------------------------------------------------------------------------



 



incurred pursuant to Section 7.2(t) or this Section 7.2(y); provided that
(i) 100% of the net proceeds from the incurrence of such Indebtedness is applied
to refinance all or a portion of the Indebtedness incurred pursuant to
Section 7.2(t) or this Section 7.2(y), in each case plus the amount of any
interest, fees, premiums and penalties paid in connection with such refinancing
and (ii) the maturity of any principal amount thereof shall not be earlier than
October 30, 2016; and
(z) unsecured Indebtedness of the Borrower or any of its Class I Restricted
Subsidiaries incurred to refinance all or a portion of any Indebtedness incurred
pursuant to Section 7.2(v) or this Section 7.2(z); provided that (i) 100% of the
net proceeds from the incurrence of such Indebtedness is applied to refinance
all or a portion of the Indebtedness incurred pursuant to Section 7.2(v) or this
Section 7.2(z), in each case plus the amount of any interest, fees, premiums and
penalties paid in connection with such refinancing and (ii) the maturity of any
principal amount thereof shall not be earlier than October 30, 2016.
          (rr) Section 7.3(o) of the Credit Agreement is hereby amended and
restated to read as follows:
(o) Liens in connection with the defeasance of the 8.625% Senior Notes or any
other Indebtedness permitted under Section 7.2 issued pursuant to an indenture,
covering the proceeds of Indebtedness which constitutes refinancing Indebtedness
of such Indebtedness permitted by Section 7.2 and other funds intended for such
purpose, provided that, such Lien covers proceeds in an aggregate amount
necessary solely to defease the principal, interest, premium, if any, and, if
required by the terms of the relevant indenture, fees, costs and expenses due in
connection with the defeasance of such Indebtedness;
          (ss) Section 7.3(p) of the Credit Agreement is hereby amended and
restated to read as follows:
(p) Liens of the trustee under Section 7.7 of the Senior Subordinated Note
Indenture, Section 7.07 of the 8.625% Senior Note Indenture and similar
provisions under other indentures governing Indebtedness permitted under this
Agreement on money or property held or collected by the trustee thereunder;
          (tt) Section 7.3(y) of the Credit Agreement is hereby amended by
deleting the word “and” at the end of such clause.
          (uu) Section 7.3(z) of the Credit Agreement is hereby amended by
replacing the period (“.”) at the end of such clause with a
semi-colon (“;”).
          (vv) Section 7.3 of the Credit Agreement is hereby amended by
inserting new clauses (aa) and (bb) at the end thereof to read as follows:

17



--------------------------------------------------------------------------------



 



(aa) any Lien, encumbrance or restriction (including put and call arrangements)
with respect to Capital Stock of DCIP, any Unrestricted Subsidiary, any joint
venture or any interest acquired pursuant to a Permitted Business Investment;
and
(bb) Liens securing Indebtedness permitted by Section 7.2(w), provided that such
Liens cover only the assets financed with such Indebtedness and accessions,
additions and improvements thereto and proceeds thereof.
          (ww) Section 7.4(d) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
(d) Specified Reorganizations may be consummated if, in each case, (i) each
Intermediate Holdco shall be a wholly-owned Subsidiary of the Parent or another
Intermediate Holdco, (ii) the Borrower shall be a wholly-owned Subsidiary of an
Intermediate Holdco, (iii) each Intermediate Holdco shall become a party to the
Guarantee and Collateral Agreement as a Guarantor, and (iv) the Borrower, each
Intermediate Holdco and the Administrative Agent shall have entered into an
amendment to this Agreement that is satisfactory to the Administrative Agent in
its reasonable discretion, amending clause (c) of the definition of the term
“Change of Control,” Section 7.6(d), Section 7.16 and such other provisions of
this Agreement and the other Loan Documents as the Borrower and the
Administrative Agent shall reasonably deem necessary to reflect the consummation
of such Specified Reorganization (and such amendment shall not require the
approval or signature of any other Lender or Agent).
          (xx) Section 7.5(f) of the Credit Agreement is hereby amended by
deleting the second proviso thereto and replacing it with the following proviso:
provided further that, the fair market value of all such assets exchanged or
“swapped” after the Third Amendment Effective Date shall not exceed $150,000,000
in the aggregate;
          (yy) Section 7.5(i) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(i) any sale and leaseback transaction permitted by Section 7.11(a) through (c);
          (zz) Section 7.5(l) of the Credit Agreement is hereby amended by
(i) inserting a clause “(i)” in the first line thereof immediately preceding the
words “the Disposition”, (ii) inserting the words “and/or (ii) Disposition of
any interest in DCIP, any Unrestricted Subsidiary, any joint venture or any
interest acquired pursuant to a Permitted Business Investment, and, in each case
under this Section 7.5(l), the subsequent” in the third line thereof in lieu of
the words “and the subsequent”, and (iii) deleting the proviso at the end of
such Section 7.5(l).

18



--------------------------------------------------------------------------------



 



          (aaa) Section 7.5(o) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
(o) the Disposition after the Third Amendment Effective Date of other assets
having a fair market value not to exceed $500,000,000 in the aggregate.
          (bbb) Section 7.5 of the Credit Agreement is hereby further amended by
inserting the following new sentence at the end thereof:
Certain Dispositions pursuant to this Section 7.5 may give rise to mandatory
prepayment obligations under Section 2.10(b).
          (ccc) Section 7.6(b) of the Credit Agreement is hereby amended by
replacing the words “the date which is six months after the seventh anniversary
of the Closing Date” in the proviso thereof with “October 30, 2016”.
          (ddd) Section 7.6(d) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(d) the Borrower may make Restricted Payments to the Parent, to permit Parent to
pay (i) any taxes which are due and payable by the Parent, the Borrower and
their Subsidiaries as part of a consolidated group (including, without
limitation, franchise taxes and expenses required to maintain corporate
existence), (ii) customary salary, bonus and other benefits payable to officers,
directors and employees of Parent, the Borrower and their Subsidiaries to the
extent such salaries, bonuses and other benefits are directly or indirectly
attributable to the ownership or operation of the Borrower and its Restricted
Subsidiaries, including the Borrower’s proportionate share of such amounts
relating to Parent being a public company, including directors’ fees;
(iii) general corporate operating and overhead costs and expenses of Parent to
the extent such costs and expenses are directly or indirectly attributable to
the ownership or operation of the Borrower and its Restricted Subsidiaries,
including the Borrower’s proportionate share of the expenses relating to Parent
being a public company; (iv) principal and interest on Indebtedness permitted
under Section 7.2; (v) reasonable fees and expenses other than to Affiliates of
the Borrower related to any unsuccessful equity or debt offering of Parent and
(vi) the management advisory fees and expenses permitted under Section 7.10;
          (eee) Section 7.6(f) of the Credit Agreement is hereby amended by
replacing the words “the date which is six months after the seventh anniversary
of the Closing Date” in the fifth and sixth lines thereof with “October 30,
2016”.
          (fff) Section 7.6(j) of the Credit Agreement is hereby amended by
inserting a new sentence at the end thereof to read as follows:

19



--------------------------------------------------------------------------------



 



For the avoidance of doubt, any Restricted Payment permitted and paid pursuant
to this Section 7.6(j) shall only have to satisfy the requirements detailed
herein at the time of the initial Restricted Payment. Following such Restricted
Payment, the recipient may transfer such payment to another Person without such
transfer being deemed an additional Restricted Payment for purposes of this
Section 7.6(j); and
          (ggg) Section 7.6 is hereby further amended to add the following new
clause (k) at the end thereof:
any Loan Party may purchase, redeem or otherwise acquire or retire Capital Stock
if such purchase, redemption, acquisition or retirement occurs or is deemed to
occur upon (y) the exercise of stock options, warrants or other equity-based
awards to the extent such Capital Stock represents a portion of the exercise
price of such options, warrants or other equity-based awards and (z) the
exercise of stock options, warrants or other equity-based awards or the vesting
or issuance of shares of restricted stock or other Capital Stock to the extent
such Capital Stock represents a portion of the tax liability of the holder
thereof with respect thereto.
          (hhh) Section 7.7 of the Credit Agreement is hereby amended by adding
the following new clause (d) at the end thereof:
notwithstanding anything in this Section 7.7 to the contrary, and without
utilization of any amounts described in paragraphs (a) through (c) of this
Section 7.7, purchases of digital projectors and other digital cinema equipment
from or with DCIP.
          (iii) Section 7.8(h) of the Credit Agreement is hereby amended by
inserting the words “non-Guarantor Class I Restricted Subsidiaries,” in the
second line thereof immediately preceding the words “Class II Restricted
Subsidiaries”.
          (jjj) Section 7.8(h)(i) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
any such amounts invested in any entity that is not a Subsidiary and the primary
business of which is not a Permitted Business shall not exceed $50,000,000 in
the aggregate at any one time outstanding (measured at the time each such
Investment is made) during the term of this Agreement and
          (kkk) Section 7.8(h) of the Credit Agreement is hereby further amended
by (i) replacing the word “and” immediately preceding clause (y) therein with a
comma (“,”) and (ii) inserting the word “and” and the following new clause
(z) immediately preceding the words “in each case shall not”:
(z) Investments in Unrestricted Subsidiaries and CFC Holdcos consisting of the
Capital Stock of an Unrestricted Subsidiary or a CFC Holdco;

20



--------------------------------------------------------------------------------



 



          (lll) Section 7.8(n) of the Credit Agreement is hereby amended by
deleting the word “and” at the end thereof.
          (mmm) Section 7.8(o) of the Credit Agreement is hereby amended by
deleting the period (“.”) at the end thereof and inserting the words “; and” in
lieu thereof.
          (nnn) Section 7.8 of the Credit Agreement is hereby amended by
inserting at the end thereof a new clause (p) to read as follows:
(p) Investments in DCIP consummated by no later than April 30, 2010.
          (ooo) Section 7.9 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
(a) Prepay, repurchase or redeem or otherwise defease or acquire the 8.625%
Senior Notes or Indebtedness incurred pursuant to Section 7.2(g)(ii), (t), (u),
(v), (x), (y), or (z); provided, however, that, so long as no Default or Event
of Default shall have occurred and be continuing at the date of such prepayment,
repurchase, redemption or other defeasance or acquisition or would result
therefrom, the Parent, any Intermediate Holdco, the Borrower or any Restricted
Subsidiary may prepay, repurchase, redeem, defease or acquire: (i) the 8.625%
Senior Notes and Indebtedness incurred pursuant to Section 7.2(g)(ii), (t), (u),
(v), (x), (y), or (z) for an aggregate price that does not exceed the Applicable
Amount at the time of such prepayment, repurchase, redemption, defeasance or
other acquisition; (ii) the 8.625% Senior Notes or Indebtedness incurred
pursuant to Section 7.2(u) with the proceeds of Indebtedness incurred pursuant
to Section 7.2(u); (iii) Indebtedness incurred pursuant to Section 7.2(g)(ii) or
7.2(x) with the proceeds of Indebtedness incurred pursuant to Section 7.2(x);
(iv) Indebtedness incurred pursuant to Section 7.2(t) or 7.2(y) with the
proceeds of Indebtedness incurred pursuant to Section 7.2(y); and
(v) Indebtedness incurred pursuant to Section 7.2(v) or 7.2(z) with the proceeds
of Indebtedness incurred pursuant to Section 7.2(z);
(b) amend, modify or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of the 8.625% Senior
Notes or any Indebtedness incurred pursuant to Section 7.2(g)(ii), (t), (u),
(v), (x), (y), or (z), other than any such amendment, modification, waiver or
other change that (A) would extend the maturity or reduce the amount of any
payment of principal thereof, reduce the rate or extend the date for payment of
interest thereon or relax any covenant or other restriction applicable to the
Parent, the Borrower or any of its Class I Restricted Subsidiaries or add any
Guarantor as a guarantor in respect thereof, provided that, to the extent
applicable, such guarantee is subordinated in right of payment to the
Guarantor’s guarantee of the Obligations to at least the same extent in all
material respects as the obligations of the Borrower thereunder are subordinated
to the Obligations

21



--------------------------------------------------------------------------------



 



or (B) does not require the consent of any holder of any Indebtedness to (i)
cure any ambiguity, defect or inconsistency or (ii) comply with the requirements
of the SEC in order to effect or maintain the qualification of the 8.625% Senior
Note Indenture or any indenture governing Indebtedness incurred pursuant to
Section 7.2(g)(ii), (t), (u), (v), (x), (y), or (z), as the case may be, under
the Trust Indenture Act of 1939, as amended from time to time; or
(c) amend its certificate of incorporation in any manner reasonably determined
by the Administrative Agent to be material and adverse to the Lenders.
          (ppp) Section 7.10 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
Make any payment to, or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate (each, an
“Affiliate Transaction”), involving aggregate payments or consideration in
excess of $5.0 million unless:
(i) the Affiliate Transaction is on terms that are no less favorable to the
Parent, the Intermediate Holdco, the Borrower or the relevant Restricted
Subsidiary than those that would have been obtained in a comparable transaction
by the Parent, the Intermediate Holdco, the Borrower or such Restricted
Subsidiary with a Person who is not an Affiliate; and
(ii) the Borrower delivers to the Administrative Agent:
(a) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $5.0 million, an
officer’s certificate certifying that such Affiliate Transaction complies with
this Section 7.10; and
(b) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $25.0 million, a
resolution of the board of directors of the Parent and the Borrower set forth in
an officer’s certificate certifying that such Affiliate Transaction complies
with this Section 7.10 and that such Affiliate Transaction has been approved by
a majority of the disinterested members of the board of directors of the Parent
and the Borrower.
; provided, however, that the following items shall be deemed to not be
Affiliate Transactions and, therefore, shall not be subject to the provisions of
the prior paragraph:

22



--------------------------------------------------------------------------------



 



(1) any employment, consulting or similar agreement or other compensation
arrangement entered into by the Parent, any Intermediate Holdco, the Borrower or
any of its Restricted Subsidiaries in the ordinary course of business of the
Parent, any Intermediate Holdco, the Borrower or such Restricted Subsidiary;
(2) transactions between or among the Parent, any Intermediate Holdco, the
Borrower and/or its Restricted Subsidiaries;
(3) transactions with a Person that is an Affiliate of the Parent solely because
the Parent or any of its Subsidiaries owns Capital Stock in, or controls, such
Person;
(4) reasonable fees and expenses and compensation paid to, and indemnity
provided on behalf of, officers, directors or employees of the Parent or any
Subsidiary as determined in good faith by the board of directors or senior
management of the Parent;
(5) sales of Capital Stock (other than Disqualified Stock) to Affiliates of the
Parent and the granting of registration and other customary rights in connection
therewith;
(6) Restricted Payments that are permitted by Section 7.6 and Investments
permitted under Section 7.8;
(7) transactions pursuant to any contract or agreement listed on Annex B to the
Third Amendment, as in effect on the Third Amendment Effective Date, in each
case as amended, modified or replaced from time to time so long as the amended,
modified or new agreements, taken as a whole, are not materially less favorable
to the Parent, any Intermediate Holdco, the Borrower and its Restricted
Subsidiaries taken as a whole than those in effect on the Third Amendment
Effective Date;
(8) transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, in each case, in the ordinary course of business and
otherwise in compliance with the terms of this Agreement which are fair to the
Parent, any Intermediate Holdco, the Borrower and its Restricted Subsidiaries,
in the reasonable determination of the board of directors of the Parent or the
senior management thereof, or are on terms at least as favorable as might
reasonably have been obtained at such time from an unaffiliated party;
(9) the pledge of Capital Stock of an Unrestricted Subsidiary to its lenders to
support the Indebtedness of such Unrestricted Subsidiary owed to such lenders;
and

23



--------------------------------------------------------------------------------



 



(10) transactions in which the Parent, any Intermediate Holdco, the Borrower or
any of its Restricted Subsidiaries delivers to the Administrative Agent a letter
from an accounting, appraisal or investment banking firm of national standing
stating that such transaction is fair to the Parent, such Intermediate Holdco,
the Borrower or such Restricted Subsidiary from a financial point of view or
stating that the terms are not materially less favorable to the Parent, such
Intermediate Holdco, the Borrower or such Restricted Subsidiary than those that
would have reasonably been obtained in a comparable transaction by the Parent,
such Intermediate Holdco, the Borrower or such Restricted Subsidiary with an
unrelated Person on an arm’s-length basis.
          (qqq) Section 7.11 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
Enter into any arrangement with any Person providing for the leasing by the
Parent, the Borrower or any Class I Restricted Subsidiary of real or personal
property which has been or is to be sold or transferred by the Parent, the
Borrower or such Class I Restricted Subsidiary to such Person; provided that, so
long as the Net Cash Proceeds, if any, of any of the following transactions are
applied toward prepayment of the Loans to the extent required by Section 2.10,
the Parent, the Borrower or any Class I Restricted Subsidiary may enter into
Sale and Leaseback Transactions (a) with respect to any fee-owned property set
forth on Schedule 7.11 that does not constitute Mortgaged Property or property
acquired in Section 7.5(f) swaps in exchange for such property set forth on such
Schedule, (b) with respect to any real or personal property acquired by the
Borrower or any Class I Restricted Subsidiary after the Closing Date, (c) with
respect to digital cinema equipment in connection with a Digital Cinema
Equipment Lease with DCIP or Digital Projector Financing, and (d) with respect
to other real or personal property if, in the case of Sale and Leaseback
Transactions under this clause (d), the fair market value of such real or
personal property does not exceed $250,000,000 in the aggregate after the Third
Amendment Effective Date.
          (rrr) Section 7.13(h) of the Credit Agreement is hereby amended by
deleting the word “and” at the end thereof.
          (sss) Section 7.13(i) of the Credit Agreement is hereby amended by
replacing the period (“.”) at the end thereof with a semi-colon (“;”).
          (ttt) Section 7.13 of the Credit Agreement is hereby amended by
inserting new clauses (j), (k) and (l) at the end thereof to read as follows:
(j) Digital Cinema Equipment Leases with DCIP and related agreements;

24



--------------------------------------------------------------------------------



 



(k) agreements governing Liens, encumbrances and restrictions permitted under
Section 7.3(aa); and
(l) any instruments governing Indebtedness permitted under Section
7.2(g)(ii),(s), (t), (u), (v), (w), (x),(y) and (z).
          (uuu) Section 7.14 of the Credit Agreement is hereby amended by
replacing the words “agreements, instruments and documents of the types
described in clauses (b) through (i) of Section 7.13” at the beginning of clause
(iii) therein with the words “agreements, instruments and documents of the types
described in clauses (b) through (l) of Section 7.13”.
          (vvv) Section 7.15 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
Engage in any business other than Permitted Businesses, except to such extent as
would not be material to the Borrower and its Subsidiaries taken as a whole.
          (www) Section 7.16(c)(vii) of the Credit Agreement is hereby amended
by deleting the word “and” at the end thereof.
          (xxx) Section 7.16(c)(viii) of the Credit Agreement is hereby amended
by replacing the period (“.”) at the end thereof with the word “, and”.
          (yyy) Section 7.16(c) of the Credit Agreement is hereby amended by
inserting a new clause (ix) to read as follows:
(ix) cash and Cash Equivalents so long as the Parent or the relevant
Intermediate Holdco owning such cash and Cash Equivalents is a Guarantor and the
Administrative Agent has a perfected first-priority security interest in such
cash and Cash Equivalents pursuant to a customary control agreement.
          (zzz) Section 8.1(e)(iii) of the Credit Agreement is hereby amended by
inserting the words “due to any action or omission by the Parent or any of its
Subsidiaries” immediately before the words “any other event shall occur or
condition exist” in such sub-clause.
          (aaaa) The chart in Annex A to the Credit Agreement entitled “Pricing
Grid for Term Loans” is hereby amended and restated in its entirety to read as
follows:

                                      Applicable Margin for   All-In Extended
Applicable     Term Loans   Margin for Term Loans     Eurodollar   Base Rate  
Eurodollar   Base Rate Ratings Category   Loans   Loans   Loans   Loans
Category I
    1.50 %     0.50 %     3.25 %     2.25 %
Category II
    1.75 %     0.75 %     3.25 %     2.25 %

25



--------------------------------------------------------------------------------



 



          (bbbb) Annex A to the Credit Agreement is hereby further amended by
inserting the words “and Extended Applicable Margin” immediately following the
words “Applicable Margin” in the first sentence of the first paragraph thereof
and inserting the words “and the Extended Applicable Margin during such time
with respect to the Extended Term Loans shall be (x) 1.50% in the case of
Eurodollar Loans and (y) 1.50% in the case of Base Rate Loans” at the end of the
second sentence of the first paragraph thereof.
          (cccc) The chart in Annex A to the Credit Agreement entitled “Pricing
Grid for Revolving Credit Loans” is hereby amended and restated in its entirety
to read as follows:

                                                      All-In Extended Applicable
    Applicable Margin for   Margin for Revolving     Revolving Credit Loans  
Credit Loans Consolidated Net Senior Secured   Eurodollar   Base Rate  
Eurodollar   Base Rate Leverage Ratio   Loans   Loans   Loans   Loans
> 2.75 to 1.00
    2.00 %     1.00 %     3.00 %     2.00 %
≤ 2.75 to 1.00 and > 2.50 to 1.00
    1.75 %     0.75 %     3.00 %     2.00 %
≤ 2.50 to 1.00 and > 2.00 to 1.00
    1.50 %     0.50 %     3.00 %     2.00 %
≤ 2.00 to 1.00
    1.50 %     0.50 %     2.75 %     1.75 %

          (dddd) Annex A to the Credit Agreement is hereby further amended by
inserting the words “and Extended Applicable Margin” immediately following the
words “Applicable Margin” in the first sentence of the second paragraph thereof.
SECTION II. AMENDMENTS TO GUARANTEE AND COLLATERAL AGREEMENT
          (a) The definition of “Excluded Assets” set forth in Section 1.1 of
the Guarantee and Collateral Agreement is hereby amended by replacing clause
(i) therein with the following:
(A) Capital Stock of Unrestricted Subsidiaries that are Foreign Subsidiaries or
that are CFC Holdcos (other than CFC Class II Holdcos) and (B) 35% of the
Capital Stock of Class II Restricted Subsidiaries and CFC Class II Holdcos,
          (b) Section 8.15(b) of the Guarantee and Collateral Agreement is
hereby amended by inserting the words “, or subjected to a Lien permitted by
Section 7.3(u) or (bb) of the Credit Agreement,” in the second line thereof
immediately following the words “permitted by the Credit Agreement”.
          (c) Section 8.15(b) of the Guarantee and Collateral Agreement is
hereby further amended by adding the following sentence at the end thereof:
At the request and sole expense of the Borrower, a Guarantor shall be released
from its obligations hereunder in the event that such Guarantor is

26



--------------------------------------------------------------------------------



 



designated as an Unrestricted Subsidiary as permitted by the Credit Agreement;
provided that the Borrower shall have delivered to the Administrative Agent, at
least 10 Business Days prior to the date of the proposed release, a written
request for release identifying the relevant Guarantor, together with a
certification by the Borrower stating that such designation as an Unrestricted
Subsidiary is in compliance with the Credit Agreement and the other Loan
Documents.
SECTION III. EXTENSION OF MATURITY DATE
     Each Extending Term Loan Lender hereby extends the final maturity date
applicable to all or any portion of its Term Loan (as detailed on its signature
page hereto) to April 30, 2016 (with such required quarterly installment
payments as detailed in Section 1 clause (r) hereto). The final maturity date
applicable to each other Term Loan Lender (in each case, a “Non-Extending Term
Loan Lender”) shall be October 5, 2013 (or such earlier date under the
circumstances detailed in the Credit Agreement), and the Extending Term Loan
Lenders and the Extending Revolving Credit Lenders (collectively, the “Extending
Lenders”) understand and agree that the Term Loans of each Non-Extending Term
Loan Lender shall become due and be payable, together with all interest and fees
related thereto, on October 5, 2013 (or such earlier date under the
circumstances detailed in the Credit Agreement).
     Each Extending Revolving Credit Lender hereby extends the Revolving Credit
Termination Date as applicable to all or any portion of its Revolving Credit
Commitment (as detailed on its signature page hereto) to the date which is the
fifth anniversary of the Effective Date (as defined below). The Revolving Credit
Termination Date applicable to each other Revolving Credit Lender (in each case,
a “Non-Extending Revolving Credit Lender”; Non-Extending Revolving Credit
Lenders and Non-Extending Term Loan Lenders, collectively, the “Non-Extending
Lenders”) shall be October 5, 2012 (or such earlier date under the circumstances
detailed in the Credit Agreement), and the Extending Lenders understand and
agree that the Revolving Credit Loans of each Non-Extending Revolving Credit
Lender shall become due and payable, together with all interest and fees related
thereto, on October 5, 2012 (or such earlier date under the circumstances
detailed in the Credit Agreement).
SECTION IV. ALLOCATION AND REPAYMENT OF REVOLVING CREDIT LOANS AND LETTERS OF
CREDIT
     Notwithstanding anything in the Credit Agreement to the contrary:
          (a) Revolving Credit Loans. From the date hereof until October 5,
2012, all Revolving Credit Loans shall be made in accordance with the aggregate
Revolving Credit Commitments (including both the Extended Revolving Credit
Commitments and the non-extended Revolving Credit Commitments thereunder from
time to time in effect) (the “Amended Revolving Credit Commitments”). On
October 5, 2012, the Revolving Credit Loans of the Non-Extending Revolving
Credit Lenders shall be due and payable as provided in the Credit Agreement.

27



--------------------------------------------------------------------------------



 



          (b) Letters of Credit. On the date hereof, the participations in any
outstanding Letters of Credit shall be reallocated so that after giving effect
thereto the Extending Revolving Credit Lenders and the Non-Extending Revolving
Credit Lenders thereunder shall share ratably in the Aggregate Exposures
thereunder in accordance with the Amended Revolving Credit Commitments.
Thereafter until October 5, 2012, the participations in any new Letters of
Credit shall be allocated in accordance with the Amended Revolving Credit
Commitments. On October 5, 2012, subject to the satisfaction of the conditions
precedent in Section 5.2 of the Credit Agreement, the participations in the
outstanding Letters of Credit of the Non-Extending Revolving Credit Lenders
shall be reallocated to the Extending Revolving Credit Lenders ratably in
accordance with their Extended Revolving Credit Commitments. If such conditions
precedent are not satisfied on October 5, 2012 or to the extent the
participations in the outstanding Letters of Credit of the Non-Extending
Revolving Credit Lenders cannot be fully reallocated to the Extending Revolving
Credit Lenders, the participations of the Non-Extending Revolving Credit Lenders
in the outstanding Letters of Credit shall be cash collateralized by the
Borrower.
SECTION V. CONDITIONS PRECEDENT TO EFFECTIVENESS
     This Amendment shall be effective on and as of the date hereof (the
“Effective Date”) upon the satisfaction of the following conditions:
     (a) Agreements. The Borrower, the Required Lenders, the Required Prepayment
Lenders and the Issuing Lender shall have delivered executed counterparts of
this Amendment to the Administrative Agent.
     (b) Guarantor Consent. Each Guarantor has executed and delivered a consent
in the form of Annex A hereto.
     (c) Consent Fee. The Administrative Agent shall have received for the
account of each Extending Lender and Amending Non-Extending Lender that is a
party to this Amendment the consent fee payable on the Effective Date as
provided in Section VI(a) of this Amendment.
     (d) Revolving Credit Lender Amendment and Extension Fee. The Administrative
Agent shall have received for the account of each Extending Revolving Credit
Lender that is a party to this Amendment the amendment and extension fee payable
on the Effective Date as provided in Section VI(b) of this Amendment.
     (e) Fees and Costs. The Administrative Agent and Barclays shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or other payment of all
out-of-pocket expenses required to be reimbursed or paid by Borrower hereunder.
     (f) Resolutions. The Administrative Agent shall have received certified
resolutions from the board of directors, members or other similar body of each
Loan Party authorizing the execution, delivery and performance of this
Amendment.
     (g) Legal Opinions. The Administrative Agent shall have received the legal
opinion of Akin, Gump, Strauss, Hauer & Feld, L.L.P., counsel to the Loan
Parties and

28



--------------------------------------------------------------------------------



 



each special and local counsel as may be reasonably requested by the
Administrative Agent. Each such legal opinion shall cover such customary matters
relating to the Loan Parties, this Amendment and other matters incidental to
this Amendment as the Administrative Agent may reasonably request and shall be
addressed to the Administrative Agent and the Lenders.
SECTION VI. FEES
     (a) Consent Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Extending Lender and Amending Non-Extending Lender that has
executed and delivered a counterpart of this Amendment by the Effective Date, a
consent fee in an amount equal to 10 bps of such Lender’s Term Loan and/or
Revolving Credit Commitment.
          (b) Revolving Credit Lender Amendment and Extension Fee. The Borrower
agrees to pay to the Administrative Agent for the account of each Extending
Revolving Credit Lender that has executed and delivered a counterpart of this
Amendment by the Effective Date, an upfront amendment and extension fee in an
amount equal to 100 bps of such Lender’s Extended Revolving Credit Commitment.
SECTION VII. REPLACEMENT LENDERS
     The Lenders party hereto and the Administrative Agent agree that the
Borrower shall have the right on or before October 5, 2013 (with respect to Term
Loans) or October 5, 2012 (with respect to Revolving Credit Commitments) to
replace, in whole or in part (but if in part, in an aggregate principal amount
of not less than $1,000,000 (with respect to Term Loans) and $5,000,000 (with
respect to Revolving Credit Commitments) (other than in the case of the
replacement of all of a Non-Extending Lender’s interest under the Credit
Agreement)), the Revolving Credit Commitment of any Non-Extending Revolving
Credit Lender and the Term Loan of any Non-Extending Term Loan Lender, in each
case, subject to the consent of such Non-Extending Lender, with increases in the
outstanding Term Loans or Revolving Credit Commitments of one or more Extending
Lenders or with new Term Loans or Revolving Credit Commitments of one or more
other lenders or financial institutions or other entities that will become
“Lenders” (each, a “Replacement Term Loan Lender” or “Replacement Revolving
Credit Lender”, as applicable; the Replacement Term Loan Lenders and Replacement
Revolving Credit Lenders collectively, the “Replacement Lenders”), subject (in
the case of the replacement of the Term Loans or Revolving Credit Commitments of
any Non-Extending Lenders) to the payment at par of all amounts, including
principal and accrued interest and fees, owing to such Non-Extending Lender with
respect to the portion of the Term Loans or the Revolving Credit Commitments, as
applicable, being replaced under the Credit Agreement. Each Replacement Lender
shall (i) be subject to the consent of the Borrower (provided that with respect
to any replacement of Term Loans, Borrower consent only needs to be obtained if
such Replacement Term Loan Lender is a Person that is a motion picture exhibitor
or an Affiliate or related entity of a motion picture exhibitor) and the
Administrative Agent (such consent, in each case, shall not be unreasonably
withheld or delayed) and (ii) have entered into an Assignment and Acceptance or
other documentation reasonably satisfactory to the Borrower and the
Administrative Agent pursuant to which such Replacement Lender shall assume all
or part of the

29



--------------------------------------------------------------------------------



 



outstanding Term Loan or Revolving Credit Commitment of such Non-Extending
Lender or shall agree to have a new or additional Term Loan or Revolving Credit
Commitment under which Loans may be borrowed only from the date of any reduction
in or termination of the Term Loan or Revolving Credit Commitment of such
Non-Extending Lender; provided that the aggregate amount that may be borrowed
under such assumed, new or additional Term Loan or Revolving Credit Commitment
and the continuing Term Loans and Revolving Credit Commitments under the Credit
Agreement shall not exceed $1,120,000,000 (with respect to the aggregate amount
of Term Loans) and $150,000,000 (with respect to the aggregate amount of
Revolving Credit Commitments) at any time. For the avoidance of doubt, after the
Effective Date and on or before October 5, 2013 (with respect to Term Loans) or
October 5, 2012 (with respect to Revolving Credit Commitments), any
Non-Extending Lender that has not been replaced may, with the consent of the
Borrower (but without the consent of the Adminstrative Agent or any other
Lender), extend all, or a portion of, its Term Loan or Revolving Credit
Commitment (but if electing to extend only a portion of its Term Loan or
Revolving Credit Commitment, in an aggregate amount not less than $1,000,000 and
$5,000,000, respectively), to April 30, 2016 (with respect to the Term Loans) or
the fifth anniversary of the Effective Date (with respect to Revolving Credit
Commitments), converting such Lender (as to the portion so extended) into an
Extending Term Loan Lender or Extending Revolving Credit Lender, as applicable.
SECTION VIII. EXTENSION OF ROLES
     The Administrative Agent hereby agrees to continue serving in such role
from the date hereof until April 30, 2016.
SECTION IX. REPRESENTATIONS AND WARRANTIES
     The Parent and the Borrower hereby jointly and severally represent and
warrant that:
     (a) Binding Obligation. This Amendment has been duly executed and delivered
by each Loan Party and constitutes a legal, valid and binding obligation of each
such Loan Party enforceable against each such Loan Party in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganization or other similar laws affecting creditors’ rights
generally and except as enforceability may be limited by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
     (b) Incorporation of Representations and Warranties. The representations
and warranties contained in the Loan Documents are and will be true and correct
in all material respects on and as of the Effective Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true and correct in all material respects on and as of such earlier date.
     (c) No Default. No event has occurred and is continuing or will result from
the consummation of the transactions contemplated by this Amendment that would
constitute a Default or an Event of Default.

30



--------------------------------------------------------------------------------



 



SECTION X. MISCELLANEOUS
     (a) Binding Effect. This Amendment shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and their successors and assigns. No party’s rights or
obligations hereunder or any interest therein may be assigned or delegated by
any party without the prior written consent of all the Lenders.
     (b) References to Credit Agreement. On and after the Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement as modified by this Amendment.
     (c) Effect on Credit Agreement. Except as specifically amended by this
Amendment, the Credit Agreement and the other Loan Documents shall remain in
full force and effect and are hereby ratified and confirmed.
     (d) Limitation of Amendment. The Amendment set forth above shall be limited
precisely as written and relate solely to the modification of the provisions of
the Credit Agreement in the manner and to the extent described above, and
nothing in this Amendment shall be deemed to (a) constitute a waiver of
compliance by Borrower with respect to any other term, provision or condition of
the Credit Agreement or any other instrument or agreement referred to therein;
or (b) prejudice any right or remedy that the Administrative Agent or any Lender
may now have (except to the extent such right or remedy was based upon existing
defaults that will not exist after giving effect to this Amendment) or may have
in the future under or in connection with the Credit Agreement or any other
instrument or agreement referred to therein.
     (e) GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     (f) Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

31



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

            CINEMARK HOLDINGS, INC.
      By:   /s/ Michael D. Cavalier         Name:   Michael D. Cavalier       
Title:   Senior Vice President – General Counsel        CINEMARK USA, INC.
      By:   /s/ Michael D. Cavalier         Name:   Michael D. Cavalier       
Title:   Senior Vice President – General Counsel     

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC,
     as Administrative Agent
      By:   /s/ Craig Malloy         Name:   Craig Malloy        Title:  
Director     

2



--------------------------------------------------------------------------------



 



Annex A to
Third Amendment to Credit Agreement
Form of Acknowledgement
GUARANTOR ACKNOWLEDGMENT
          Reference is made to the Credit Agreement, dated as of October 5, 2006
(as amended, supplemented or otherwise modified, the “Credit Agreement”), among
CINEMARK HOLDINGS, INC., CINEMARK USA, INC., the several banks and other
financial institutions party thereto (the “Lenders”), BARCLAYS BANK PLC, as
administrative agent for the Lenders, and the other agents party thereto. Unless
otherwise specifically defined herein, each term used herein which is defined in
the Credit Agreement has the meaning assigned to such term in the Credit
Agreement.
          Each Guarantor executing a copy of this Consent confirms and agrees
that notwithstanding the effectiveness of the foregoing Third Amendment, each
Loan Document to which such Person is a party is, and shall continue to be, in
full force and effect and is hereby ratified and confirmed in all respects, in
each case as amended by the Third Amendment.

            [                    ],
as a Guarantor
      By:           Name:           Title:        

 